Exhibit 10.19
EMPLOYMENT AGREEMENT


AGREEMENT made and entered into as of this 30th day of September, 2014 between
National Automation Services, Inc., a Nevada Company (the “Company, NAS and
Subsidiaries, we, or us") having an address at P.O. Box 400775, Las Vegas, NV
89140 and Jeremy W. Briggs (“Employee”), residing at 8718 Tomnitz Ave UNIT 103,
Las Vegas NV 89178.


W I T N E S S E T H:


WHEREAS, Employee is presently engaged by the Company; and


WHEREAS, the Company and the Employee desire to set forth the terms of the Chief
Financial Officer services with the Company, pursuant to the terms and
conditions hereof


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree with each other as follows:


1. Term of Employment. The Company agrees to and does hereby employ Employee,
and Employee agrees to and does hereby accept employment by the Company, as the
Chief Financial Officer of the Company, subject to the supervision and direction
of its Board of Directors and Audit Committee, for a period of fifteen months
(15) commencing on the date of the agreement and concluding on December 31, 2015
(the "Term") after which it will continue until such time unless written notice
of resignation or termination is provided.


2. Duties of Employee. Employee shall devote such time, attention and energy to
the affairs of Company as shall be reasonably required to perform the duties
hereunder, and, in pursuance of the policies and directions of the Board of
Directors, Employee shall use his best efforts to promote the business and
affairs of the Company.  The duties and responsibilities in fulfilling this
Chief Financial Officer are as follows:
 
A.
As Chief Financial Officer, you will have complete financial responsibility for
NAS and any subsidiaries NAS owns and operates. This includes management of the
daily financial position and accounting operations of each.

 
B.
As Chief Financial Officer, you will be responsible for the coordination and
review of all key Company financial data for the Company and its Subsidiaries to
ensure compliance with local, state and federal statutory laws.

 
C.
As Chief Financial Officer, you will be responsible for ensuring the Company and
its Subsidiaries meet the required timing, preparation, and review of
‘unaudited’ and ‘audited’ financial statements for sole purpose of ‘required’
external “SAS 100 Interim Reviews’ and/or ‘Audits’ in accordance with the rules
and regulations governed by the Security and Exchange Commission (“SEC”) in
accordance with the generally accepted accounting principles (“GAAP”) of the
United States of America.

 
D.
As Chief Financial Officer, you will be required to work with all levels of
management, the COO, and various personnel of the subsidiaries as well as
responsible for the Internal Control procedures of the Company and its
Subsidiaries to Comply with SOX 404a&b requirements set forth by the SEC and the
PCAOB. You will be required to assist in the development and implementation of
the Internal Control Process and design for the Company.

 
E.
As Chief Financial Officer, you will be required to provide monthly and/or
quarterly operating schedules, reports, or ‘unaudited’ financial statements to
our Board of Directors and Lending Institutions on an ‘as need basis’. The use
and release of these schedules, reports, or ‘unaudited’ financial statements are
to be used for the sole purpose of providing our Board of Directors and Lending
Institutions with ‘unaudited’ information of the financial position and
operations of the Company and are ‘not’ to be filed with any governing or
regulatory bodies (local, state, federal, international, including but not
limited to the National Quotation Bureaus Pink Sheets - known as Pink Sheets,
LLC, Over the Counter Bulletin Board or OTCBB, The NASDAQ Stock Market or
NASDAQ, The American Stock Exchange or AMEX, and the New York Stock Exchange or
NYSE without undergoing an ‘internal’ review by our Employees and an ‘external’
review by our auditor of date as well as our SEC Attorney. Failure, breach, or
‘non-compliance’ with any of the terms and schedule set forth within this
paragraph will result in indemnification of the Employee based upon the terms
and schedule set forth in paragraph 13 Indemnification).

 
 
 

--------------------------------------------------------------------------------

 
 
 
F.
As Chief Financial Officer, you will be responsible for the supervision of all
Accounting and Finance personnel functioning as ‘employees’ of the Company or
‘Employees’ hired on behalf of the Company and its Subsidiaries.

 
G.
As Chief Financial Officer, you will be responsible to report directly to the
CEO and to the Board of Directors as required, the financial health of the
Corporation.

 
H.
As Chief Financial Officer, you will be responsible to report to any board
committees that the Company’s Board of Directors designates.



3. Base Compensation. In consideration of the Employee's services pursuant to
this Agreement, Company shall pay to Employee, during the period of Employee's
employment under this Agreement (the "Base Compensation"), (i) a salary at the
rate of One Hundred and Fourteen Thousand ($114,000) per annum period in
accordance with the terms and conditions of this Agreement, commencing on
November 1, 2014.  The Base Compensation shall be payable no less often than
monthly, and in accordance with the Company's customary procedures for payroll
of employees, subject to applicable tax and payroll deductions.


4. Incentive Compensation. In addition to Duties of Employee set forth in
paragraph 2, pursuant to this Agreement, Employee shall receive, as additional
compensation which includes Stock Options, Restricted Shares, and any
Performance Units, along with annual cash bonuses for the services to be
rendered by Employee under this Agreement, incentive compensation based on the
Company’s overall execution of corporate strategy  and personal achievement
towards the Company’s stated objectives which would involve growth and
acquisition strategy, fund raising efforts, etc. in their development stage and
upon growth maturity as follows:
 
A.
ESOP To be paid at up 300% of base, vesting pro rata over three years

 
B.
Restricted Stock either preferred or Common or both to be paid up to 300% of
base,

 
C.
Performance Units to be paid up to 300% of target performance

 
D.
Bonuses in annual cash consideration up to 300% set forth by the Board of
Directors and the Chief Executive Officer.

 
E.
Employee, at Employee's option, may defer up to 50% of his financial
compensation, for up to 180 days.  The Company will incur and pay interest on
deferred compensation at a rate 6% interest annually.

 
F.
Employee shall, upon execution of this Agreement, be entitled to compensation
equal to annual salary in consideration thereof, and in addition to the other
compensation stated in this Agreement.  This sum is considered fully earned and
upon execution, payable immediately, quarterly, or other mutually agreeable
periodic basis.  Right to this payment survives any termination of employment.



5. Other Benefits. During the term of this Agreement the Employee shall be able
to participate in all insurance and benefit plans (i.e. health care, life
insurance, disability, retirement, etc.), stock options, profit sharing plans,
and travel accidental death and dismemberment plans adopted by the Company and
shall be covered under the Company’s D&O Insurance policy as an indemnified
party through out the terms and conditions set forth herein.  The Employee
agrees to aid the Company in procuring such insurance, including submitting to a
physical examination, if required, and completing any and all forms required for
application for any insurance policy.


6. Expenses. The Company shall pay all ‘travel and related’ out-of-pocket
expenses in accordance with the Company’s Travel and Expense Policy and
reimburse Employee for all reasonable and necessary expenses incurred by him in
connection with his duties hereunder, upon submission by Employee to the Company
of such reasonable evidence of such expenses as the Company may require.


7. Disclosure of Information. The Employee shall, during his employment under
this Agreement and thereafter, keep confidential and refrain from disclosing to
any unauthorized persons all data and information relating to the respective
businesses of the Company or any of its subsidiaries.
 
 
2

--------------------------------------------------------------------------------

 
 
8. Intellectual Property Rights.
 
A.
The Employee shall promptly disclose to the Company in writing, any and all cash
flow models, financial statements, schedules, etc., whether or not copyrightable
or patentable, secret processes and "know-how," conceived by the Employee during
the term of his employment by the Company (the "Employee's Work Product"),
whether alone or with others and whether during regular working hours and
through the use of facilities and property of the Company or otherwise, which
directly relates to the present business of the Company. Upon the Company's
request at any time or from time to time during the Term of the Employee's
employment, the Employee shall (i) deliver to the Company copies of the
Employee's Work Product that may be in his possession or otherwise available to
him, and (ii) execute and deliver to the Company such applications, assignments
and other documents as it may reasonably require in order to apply for and
obtain copyrights or patents in the United States of America and other countries
with respect to any Employee's Work Product that it deems to be Copy right able
or patentable, and/or otherwise to vest in itself full title thereto.

 
B.
All documents that pertain to the Company, including but not limited to the
Employee's Work Product, shall be the sole and exclusive property of the
Company. Upon the termination of the Employee's employment, all such documents
that may be in his possession or otherwise available to him or shall thereafter
come into his possession or control shall be promptly returned to the Company
without the necessity of a request.

 
C.
During the course of normal operations, the Employee may need to electronically
transmit confidential information to the Company and to outside shareholders,
specialists, consultants, and auditors.  E-mail is a fast and convenient way to
communicate.  However, e-mail travels over the public Internet, which is not a
secure means of communication and, thus confidentiality could be
compromised.  The Company agrees to the use of e-mail and other electronic
methods to transmit and receive information including confidential information,
between the Employee, outside shareholders, investors, specialists, consultants,
and auditors.



9. Termination. This Agreement and Employee's employment may be terminated in
any one of the followings ways:
 
A.
Death. The death of Employee shall immediately terminate this Agreement with no
severance compensation due to Employee's estate.

 
B.
Disability. If, as a result of incapacity due to physical or mental illness or
injury, Employee shall have been absent from his full-time duties hereunder for
more than (1) consecutive month, then thirty (30) days after receiving written
notice (which notice may occur before or after the end of such one (1) month
period, but which shall not be effective earlier than the last day of such one
(1) month period), the Company may terminate Employee's employment hereunder
provided Employee is unable to resume his full-time duties at the conclusion of
such notice period. Also, Employee may terminate this employment hereunder if
his health should become impaired to an extent that makes the continued
performance of his duties hereunder hazardous to his physical or mental health
or his life, provided that Employee shall have furnished the Company with a
written statement from a qualified doctor to such effect and provided, further,
that, at the Company's request made within thirty (30) days of the date of such
written statement, Employee shall submit to an examination by a doctor selected
by the Company who is reasonably acceptable to Employee or Employee's doctor and
such doctor shall have concurred in the conclusion of Employee's doctor. In the
event this Agreement is terminated as a result of Employee's disability,
Employee shall (i) receive from the Company, in a lump-sum payment due within
thirty (30) days of the effective date of termination, the base salary for three
(3) months and all restricted 144a common stock shares (“Certificates, Legend
and Medallions”) as set forth within the terms and conditions of the agreement
herein after such termination.

 
C.
Good Cause. The Company may terminate this Agreement ten (10) days after written
notice to Employee for "Good Cause," which shall mean any one or more of the
following: (1) Employee's willful, material and irreparable breach of this
Agreement; (2) Employee's gross negligence in the performance or intentional
nonperformance (continuing for ten (10) days after receipt of written notice of
need to cure) of any of Employee's material duties and responsibilities
hereunder; (3) Employee's willful dishonesty, fraud or misconduct with respect
to the business or affairs of the Company which materially and adversely affects
the operations or reputation of the Company; (4) Employee's confirmed positive
illegal drug test result. In the event of a termination for Good Cause, as
enumerated above, Employee shall have no right to any severance
compensation.  However, this does not exclude earned income, bonuses, or other
compensation that would have otherwise been paid and were not earned as part of
fraud or willful dishonest accounting or financial reporting.

 
 
3

--------------------------------------------------------------------------------

 
 
 
D.
Without Good Cause. At any time after the commencement of employment, Employee
may, without cause, terminate this Agreement and Employee's employment,
effective thirty (30) days after written notice is provided to the Company.
Employee may only be terminated without Good Cause by the Company during the
Term hereof if such termination is approved by a 75% of the members of the Board
of Directors (“All Board of Director Members”) of the Company and provided that
the Employee receives at least one (1) month written notice. Should Employee
terminate with Good Reason or in the event that Employee is terminated without
Good Cause during the Term, Employee shall receive from the Company, on such
dates as would otherwise be paid by the Company, the lesser of the base salary
at the rate then in effect for a period of one year (1) and all restricted 144a
common stock shares (“Certificates, Legend and Medallions”) as set forth within
the terms and conditions of the agreement herein after such termination.
Further, if Employee is terminated without Good Cause or terminates his
employment hereunder with Good Reason, (a) the Employee shall be entitled to
receive any discretionary incentive compensation to which the Employee would
have been entitled to for the term during which the termination occurred had the
Employee not been terminated, (b) the Employee shall be entitled to receive all
other unpaid benefits due and owing through Employee's last day of
employment.  If Employee resigns or otherwise terminates his employment without
Good Reason, rather than the Company terminating his employment pursuant to this
paragraph 12, Employee shall receive no severance compensation.



10. Indemnification. In the event Employee is made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (other than an action by the Company against
Employee), by reason of the fact that he is or was performing services under
this Agreement, then the Company shall indemnify Employee against all expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement, as
actually and reasonably incurred by Employee in connection therewith to the
maximum extent permitted by applicable law. The advancement of expenses shall be
mandatory. In the event that both Employee and the Company are made a party to
the same third-party action, complaint, suit or proceeding, the Company agrees
to engage competent legal representation, and Employee agrees to use the same
representation, provided that if counsel selected by the Company shall have a
conflict of interest that prevents such counsel from representing Employee,
Employee may engage separate counsel and the Company shall pay all attorneys'
fees of such separate counsel. Further, while Employee is expected at all times
to use his best efforts to faithfully discharge his duties under this Agreement,
Employee cannot be held liable to the Company for errors or omissions made in
good faith where Employee has not exhibited gross, willful and wanton negligence
and misconduct or performed criminal and fraudulent acts which materially damage
the business of the Company.


11. Effect of Waiver. The waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach thereof.


12. Assignment. Employee shall not be entitled to assign his rights, duties or
obligations under this Agreement.


13. Amendments. The terms and provisions of this Agreement may be amended or
modified only by a written instrument executed by the party to be charged by
such amendment or modification.


14. Governing Law. The terms and provisions herein contained and all the
disputes or claims relating to this Agreement shall be governed by, interpreted
and construed in accordance with the internal laws of the State of Nevada,
without reference to its conflict of laws principles.


15. Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.


16. Merger and Severability. This Agreement shall constitute the entire
Agreement between the Company and Employee with respect to the subject matter
hereof. The invalidity or unenforceability of any provision hereof shall in no
way affect the validity or enforceability of any other provision.
 
 
4

--------------------------------------------------------------------------------

 
 
17. Counterparts; Facsimile. This Agreement may be executed by facsimile and in
two (2) or more counterparts, each of which shall be deemed an original and all
of which together shall constitute but one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have affixed their signatures the day and
year first above written.


National Automation Services, Inc.
 


 
/s/ Robert Chance
 
September 30, 2014
 
Robert Chance
 
Date
Chief Executive Officer and Chairman of the Board
of Directors of NAS
   

 




 
/s/ Jeremy Briggs
 
September 30, 2014
 
Jeremy W. Briggs
 
Date
Chief Financial Officer and Treasurer of the Board
of Directors of NAS
   

 


5

--------------------------------------------------------------------------------